Title: Thomas Jefferson to Craven Peyton, 15 April 1817
From: Jefferson, Thomas
To: Peyton, Craven


          
            Sir
            Monticello
Apr. 15. 17.
          
          I have secured the return of the 1500.D. you were so kind as to lend me, by a sale of part of the land to mr Dawson, the price payable July 1. this will enable your negociator in Kentucky to ask a shorter day of payment. should you fail in that negociation, I can still find use for the money according to your own convenience. I set out for Bedford tomorrow morning to be back on the 29th. I salute you with esteem & respect.
          Th: Jefferson
        